DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 has been amended to remove a recitation of a range of amounts of an antifreeze agent, rendering unclear the amount of such agent is included with respect to 1 part by weight of water.  In order to advance prosecution the recited amount of water will not be considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kislig, US 2009/0017311 (hereafter Kislig).

	Regarding claims 1, 12 and 13, Kislig discloses a two-component composition suitable for use as a sealant, for example, for a process of applying sealant at joints (Abstract and paras [0001], [0013]-[0015] and [0148]-[0152]).  
The composition of Kislig includes:
	A) an isocyanate component comprising an isocyanate-terminated urethane prepolymer (component A that includes subcomponent (i) that is a polyurethane polymer P disclosed in para [0014], Kislig disclosing the polyurethane polymer P is prepared by a diisocyanate polyaddition process and includes, for example, polyether-polyurethanes (para [0018]), the polymer being obtainable through the reaction of at least one polyisocyanate with at least one polyol (para [0024]), Kislig further disclosing that the term “polymer” embraces prepolymers, i.e., reactive oligomeric pre-adducts (para [0017]), and see examples at paras [0176]-[0177] of the formation of NCO-terminated polyurethane polymers), 
B) a water component comprising water (component B that comprises water disclosed in paras [0015] and [0096]-[0100]), and
at least one latent amine hardener in component A) (component A subcomponent (ii) described as “at least one latent polyamine LA”  in para [0014], further described as a “latent curative” in para [0019] (i.e., a hardener), with polyaldimine being a preferred latent polyamine (para [0063])).

Regarding claim 2, Kislig discloses an example of its Polymer P having a free isocyanate group content of 2.05% by weight (para [0176]) and another example of its Polymer P having a free isocyanate group content of 1.55% by weight (para [0177], each example falling within the claimed range of a free isocyanate content of 1.0 to 3.5%.   A specific example in the prior art which is within a claimed range anticipates the range. MPEP 2131.03.  

Regarding claims 3 and 4, at para [0177] Kislig discloses an example wherein its polymer P is obtained by reacting at least one polyisocyanate with at least two polyether polyols and also teaches the at least one polyisocyanate can be toluene diisocyanate, the disclosed polyols are polyoxypropylene-diol and polyoxypropylene-polyoxyethylene-triol and the disclosed polyisocyanate is a mixture of 2,4- and 2,6-tolylene diisocyanate.  

Regarding claim 6, Kislig discloses the at least one latent amine hardener is an aldimine compound  at paras [0062]-[0064] and the example at para [0178].

amine catalyst in one or both of components A and B at paras [0107] and [0114], such as 2,2’-dimorpholinediethyl ether.  

	Regarding claim 10, Kislig discloses monomeric polyisocyanates at para [0116] and silanes at para [0118].   

	Regarding claim 11, Kislig discloses a method for sealing a substrate or for sealing a joint between two substrates (paras [0143] and [0148]-[0154] that includes:
a) mixing the two components of the two-component composition according to claim 1 (see rejection of claim 1 above and para [0143] disclosure of mixing the two components A and B), 
b) applying the mixed two-component composition onto the substrate or in the joint between the substrates, wherein the surface of the substrate where the mixed two- component composition is applied (para [0151]-[0152]), and 
c) curing of the mixed two-component composition (para [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kislig as applied to claim 1 and further over the teachings of Kislig.

Regarding claim 7,  Kislig teaches that the amount of water contained within component B is suitably mated to the amount of water needed to fully cure component A (para [0102]) and that the amount of water contained within component B is chosen such that the ratio of the amount of water introduced by component B to the amount of water needed for the full curing of component A (which necessarily includes free isocyanate groups) has a value of 0.5 to 10 (para [0103]), thus teaching a range overlapping the recited water to free isocyanate groups of 2:1 to 10:1 recited in claim 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.


Regarding claim 8, Kislig teaches a composition wherein the polymer P is present in an amount of 10% - 80% by weight, based on the overall two-component composition (para [0040]), overlapping the recited range of 17 to 25% by weight.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kislig as applied to claim 1 and further in view of DePompei et al., US 5,077,360 (hereafter DePompei).

Kislig teaches using its composition at room temperature or below (para [0161]), but is silent as to including an antifreeze agent in the water component B.  
DePompei, directed to an acrylic sealant composition (Abstract) that includes a free isocyanate functionalized polyacrylate and a blocked amine curing agent (col. 2, lines 16-26) such as an aldimine (col. 4, lines 40-48), teaches it is known in the art to include antifreeze additives in order to prevent freezing of a sealant (col. 1, lines 25-41).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition of Kislig to further include antifreeze additives, particularly in its water component, for the predictable,  known advantage taught in DePompei of preventing freezing of the water component, particularly in applications where the composition may be stored, mixed and used at temperatures KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Burckhardt, US 2010/0255314 (paras [0129]-[0133] teaching one-component  polyurethane composition that may include an isocyanate-terminated urethane prepolymer and an aromatic aldimine that may be mixed with an additional component that is water-containing; or a two-component composition wherein the  first component includes isocyanate and aldimine and the second component includes water and/or polyols).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746